


Exhibit 10.63

 

AMENDMENT NO. 2 TO

SECURITY AGREEMENT

 

THIS AMENDMENT NO. 2 TO SECURITY AGREEMENT (this “Amendment”) dated as of
June 27, 2008 among AVERION INTERNATIONAL CORP., a Delaware corporation (the
“Company”), HESPERION US, INC., a Maryland corporation (“Hesperion US”, and
together with the Company and each other person or entity who becomes a party to
this hereto by execution of a joinder in the form attached as Exhibit A, each
individually a “Debtor” and, collectively, the “Debtors”) and Cumulus Investors,
LLC, in its capacity as Collateral Agent (as set forth in Section 5.12 hereof,
together with its successors and assigns in such capacity, the “Secured Party”)
for the benefit of itself and each of the Buyers (as hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, Cumulus Investors, LLC (“Cumulus”), ComVest Investment Partners II LLC
(“ComVest”), Dr. Philip T. Lavin (“Lavin”), Dr. Gene Resnick, MicroCapital Fund
LP and MicroCapital Fund, Ltd. (together with Cumulus and ComVest, and their
respective successors and assigns, individually and collectively, the “Prior
Buyers”) have purchased certain Senior Secured Notes of the Company in the
aggregate original principal amount of $26,000,000 (such notes, together with
any promissory notes or other securities issued in exchange or substitution
therefor or in replacement thereof, and as any of the same may be amended,
restated, modified or supplemented and in effect from time to time, being herein
referred to individually and collectively as the “Prior Notes”);

 

WHEREAS, the Prior Notes were acquired by the Prior Buyers and the Prior Buyers
made certain financial accommodations to the Company pursuant to a Securities
Purchase Agreement dated as of October 31, 2007, as amended, among the Company
and the Prior Buyers (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Prior Purchase Agreement”) and in
connection therewith a Security Agreement, dated as of October 31, 2007, as
amended (the “Security Agreement”);

 

WHEREAS, IT&E International and Averion Inc. were the prior debtors under the
Security Agreement and in each case have since been dissolved and as such
Hesperion US will now replace such companies as a debtor under the Security
Agreement;

 

WHEREAS, on the date hereof, Cumulus and ComVest (collectively, the “New Buyers”
and collectively with the Prior Buyers, the “Buyers”) have purchased certain
Senior Secured Notes of the Company in the aggregate original principal amount
of $2,000,000 (such notes, together with any promissory notes or other
securities issued in exchange or substitution therefor or in replacement
thereof, and as any of the same may be amended, restated, modified or
supplemented and in effect from time to time, being herein referred to
individually and collectively as the “New Notes,” and collectively with the
Prior Notes, the “Notes”);

 

WHEREAS, the New Notes are being acquired by the New Buyers and the New Buyers
have made certain financial accommodations to the Company pursuant to a
Securities Purchase Agreement of even date herewith among the Company and the
New Buyers (as the same my be

 

--------------------------------------------------------------------------------


 

amended, supplemented or otherwise modified from time to time, the “New Purchase
Agreement” and collectively with the Prior Purchase Agreement, the “Purchase
Agreements”);

 

WHEREAS, the parties desire to amend the Security Agreement to reflect and
include the New Notes issued pursuant to the New Purchase Agreement as well as
the Prior Notes issued pursuant to the Prior Purchase Agreement;

 

WHEREAS, this Amendment No. 2 to Security Agreement does not satisfy or act as a
novation of the obligations of any Debtor to Secured Party for the benefit of
the Buyers;

 

WHEREAS, each Debtor (other than the Company) from time to time party hereto is
a direct or indirect subsidiary of the Company and, as such, has derived or will
derive substantial benefit and advantage from the financial accommodations to
the Company set forth in the Purchase Agreements and the Notes, and it has been
or will be to each such Debtor’s direct interest and economic benefit to assist
the Company in procuring said financial accommodations from Buyers; and

 

WHEREAS, to induce the Buyers to enter into the Purchase Agreements and purchase
the Notes, (i) each Debtor (other than the Company) has agreed to guaranty the
Liabilities (as hereinafter defined) of the Company pursuant to the terms of a
guaranty (such guaranty(ies), as they may be amended, restated, modified or
supplemented and in effect from time to time, individually and collectively, the
“Guaranty”) by each such Debtor in favor of Secured Party (on its behalf and on
behalf of the Buyers) and (ii) each Debtor has agreed to pledge and grant a
security interest in all of its right, title and interest in and to the
Collateral (as hereinafter defined) to Secured Party, for the benefit of itself
and the Buyers, as security for the Liabilities.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Preamble and Recitals. The Preamble and Recitals of the Security
Agreement are hereby amended by deleting them in their entirety and replacing
them with the Preamble and Recitals of this Amendment as set forth above.

 

2.             Definitions.

 

(a)           The following defined terms used in the Security Agreement
(including, as applicable, the Preamble and Recitals thereto), are hereby
amended by deleting the definitions of such defined term in their entirety and
replacing them with the following definitions:

 

“Buyers” shall have the meaning ascribed thereto in the Recitals hereto.

 

“Debtor” shall have the meaning ascribed thereto in the Preamble hereto.

 

“Notes” shall have the meaning ascribed thereto in the Recitals hereto.

 

(b)           The following defined terms are hereby added to the Security
Agreement:

 

2

--------------------------------------------------------------------------------


 

“Hesperion US” shall have the meaning ascribed thereto in the Preamble hereto.

 

“New Buyers” shall have the meaning ascribed thereto in the Recitals hereto.

 

“New Notes” shall have the meaning ascribed thereto in the Recitals hereto.

 

“New Purchase Agreement” shall have the meaning ascribed thereto in the Recitals
hereto.

 

“Prior Buyers” shall have the meaning ascribed thereto in the Recitals hereto.

 

“Prior Notes” shall have the meaning ascribed thereto in the Recitals hereto.

 

“Prior Purchase Agreement” shall have the meaning ascribed thereto in the
Recitals hereto.

 

“Purchase Agreements” shall have the meaning ascribed thereto in the Recitals
hereto.

 

“Security Agreement” shall have the meaning ascribed thereto in the Recitals
hereto.

 

(c)           The Security Agreement shall be amended such that in all places
where the term “Purchase Agreement” is used, the term “Purchase Agreements”
shall replace it in its entirety.

 

(d)           The defined term “Registration Rights Agreement” shall be deleted
in its entirety in all places in the Security Agreement where the term is used.

 

3.             Schedules.

 

(a)           Schedule I to Security Agreement is hereby amended by deleting it
in its entirety and replacing it with Schedule I as attached hereto.

 

(b)           Schedule II to Security Agreement is hereby amended by deleting it
in its entirety and replacing it with Schedule II as attached hereto.

 

(c)           Schedule VIII to Security Agreement is hereby amended by deleting
it in its entirety and replacing it with Schedule VIII as attached hereto.

 

4.             Effect of this Amendment.  Except as expressly set forth herein,
no other amendments, changes or modifications to the Agreement are intended or
implied and in all other respects the Security Agreement is hereby specifically
ratified and confirmed by all parties.  All references to the Security Agreement
in any other document, instrument, agreement or writing shall be deemed to refer
to the Security Agreement as amended hereby.

 

3

--------------------------------------------------------------------------------


 

5.             Miscellaneous.

 

(a)           This Amendment shall be binding upon and inure to the benefit of
the Debtors and the Secured Party and their respective successors and assigns.

 

(b)           This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the laws of the
State of New York, without regard to conflict of laws principles.

 

(c)           This Amendment may be executed in multiple counterparts, each of
which shall be deemed an original and together shall constitute one document. 
The headings listed herein are for convenience only.  This Amendment may be
executed and transmitted via facsimile or electronic transmission in PDF form
with the same validity as if it were an ink-signed document.

 

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Security Agreement to be duly executed and delivered as of the day and year
first above written.

 

 

DEBTORS:

 

 

 

AVERION INTERNATIONAL CORP., a Delaware corporation

 

 

 

 

 

By:

/s/ Lawrence R. Hoffman

 

Name:

Lawrence R. Hoffman

 

Title:

Chief Financial Officer

 

FEIN:

36-4599174

 

 

 

 

 

 

 

HESPERION US, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Lawrence R. Hoffman

 

Name:

Lawrence R. Hoffman

 

Title:

Treasurer

 

FEIN:

02-0744654

 

 

[Company Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

 

SECURED PARTY:

 

 

 

 

 

Cumulus Investors, LLC, in its capacity as Collateral Agent for the Buyers

 

 

 

 

 

By:

/s/ Nader J. Kazeminy

 

Name:

Nader J. Kazeminy

 

Title:

Chairman and President

 

 

 

 

 

 

 

Notice Address:

 

 

 

8500 Normandale Lake Boulevard

 

Suite 650

 

Bloomington, MN 55437

 

 

[Secured Party Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
TO
SECURITY AGREEMENT

 

UCC Financing Statements; Location of Equipment, Inventory, Goods and Books and
Records; Goods in Possession of Consignees, Bailees, Warehousemen, Agents and
Processors; Debtors’ Legal Names; State of Incorporation; Organizational
Identification Number; Chief Executive Office.

 

 

I.

DEBTOR:  Averion International Corp.

 

 

 

 

 

 

 

 

1

Legal Name of Debtor:

 

Averion International Corp.

 

 

 

 

 

 

2

State of Incorporation:

 

Delaware

 

 

 

 

 

 

3

Organizational Identification Number:

 

36-4599174

 

 

 

 

 

 

4

Chief Executive Office:

 

225 Turnpike Road, Southborough, MA 01772

 

 

 

 

 

 

5

Location of Books and Records:

 

225 Turnpike Road, Southborough, MA 01772

 

 

 

 

 

 

6

Locations of Equipment, Inventory and Goods:

 

225 Turnpike Road, Southborough, MA 01772 and 800 Westchester Avenue,
Suite N341, Rye Brook, NY 10573

 

 

 

 

 

 

7

Locations of Goods in Possession of Consignees, Bailees, Warehousemen, Agents
and Processors (including names of such consignees, bailees, etc.):

 

N/A

 

 

 

 

 

 

8

Jurisdictions For UCC Filings:

 

Delaware, Secretary of State

 

I-1

--------------------------------------------------------------------------------


 

II.

DEBTOR:  Hesperion US, Inc.

 

 

 

 

 

 

 

 

1

Legal Name of Debtor:

 

Hesperion US, Inc.

 

 

 

 

 

 

2

State of Incorporation:

 

Maryland

 

 

 

 

 

 

3

Organizational Identification Number:

 

D10668150

 

 

 

 

 

 

4

Chief Executive Office:

 

225 Turnpike Road, Southborough, MA 01772

 

 

 

 

 

 

5

Location of Books and Records:

 

225 Turnpike Road, Southborough, MA 01772

 

 

 

 

 

 

6

Locations of Equipment, Inventory and Goods:

 

225 Turnpike Road, Southborough, MA 01772 and 800 Westchester Avenue,
Suite N341, Rye Brook, NY 10573

 

 

 

 

 

 

7

Locations of Goods in Possession of Consignees, Bailees, Warehousemen, Agents
and Processors (including names of such consignees, bailees, etc.):

 

N/A

 

 

 

 

 

 

8

Jurisdictions For UCC Filings:

 

State of Maryland Department of Assessments and Taxation

 

I-2

--------------------------------------------------------------------------------


 

SCHEDULE II
TO
SECURITY AGREEMENT

 

Tradenames and Fictitious Names
(Present and Past Five Years)

 

1.

Clinical Trials Assistance Corporation

2.

IT&E International Group

3.

IT&E International Group, Inc.

4.

Millennix Inc.

5.

IT&E International Corporation

6.

IT&E International

7.

Averion Inc.

8.

Averion International Corp.

9.

Hesperion US, Inc.

10.

TouchStone Research, Inc.

11.

Clinical Cardiovascular Research, LLC

 

II-3

--------------------------------------------------------------------------------


 

SCHEDULE VIII
TO
SECURITY AGREEMENT

 

Interests in Real Property

 

1.             Executive Offices in Southborough, Massachusetts:

 

The Company leases its executive offices which are located at 225 Turnpike Road,
Southborough, MA 01772.  The Company leases approximately 63,900 square feet at
a base rent of $85,168 per month, commencing January 2007 through June 2010. 
The rent increases to $95,714 per month for the remainder of the lease through
December 2012.

 

2.             Facility in Rye Brook, New York:

 

The Company leases a facility located at 800 Westchester Avenue, Suite N341, Rye
Brook, NY 10573. The Company leases approximately 15,900 square feet at a base
rent of $34,400 per month.

 

3.             Facility in Irvine, California:

 

The Company leases a facility located at 5 Corporate Park, Suite 250, Irvine, CA
92606.  The Company leases approximately 2,876 square feet at a base rent of
$6,894 per month.

 

4.             Facility in Gaithersburg, Maryland:

 

The Company leases a facility located at 18310 Montgomery Village Avenue,
Suite 620, Gaithersburg, MD 20879.  The Company leases approximately 9,746
square feet at a base rent of $20,478 per month.

 

5.             Facility in Allschwil, Switzerland:

 

The Company’s European headquarters are located in Allschwil, Switzerland. The
Company leases approximately 35,026 square feet at a base rent of CHF 81,769
($72,643) per month.

 

6.             Other European Facilities:

 

The Company also leases small office facilities in several other locations
including: Neu-Isenburg, Germany; Moscow, Russia; Warsaw, Poland; Hungerford,
UK; Illkirch, France; Breda, Netherlands; Petah Tikvah, Israel; Vienna, Austria;
and Kiev, Ukraine.

 

IX-1

--------------------------------------------------------------------------------
